UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6718


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MATTHEW JAMES DURY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:08-cr-00016-MR-1)


Submitted: October 16, 2020                                   Decided: October 23, 2020


Before WYNN and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew James Dury appeals the district court’s order denying his postjudgment

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Dury, No. 1:08-cr-00016-MR-

1 (W.D.N.C. Apr. 27, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2